Citation Nr: 1643669	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-16 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected low back and cervical spine disabilities.

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected low back and cervical spine disabilities.

4.  Entitlement to an initial rating in excess of 20 percent for a cervical spine disability.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from March 1972 to March 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Due to the Veteran's place of residence, subsequent development was performed by the RO in Waco, Texas.  

In April 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference.  A transcript of that hearing is of record.

At the April 2016 hearing, the Veteran's representative stated that the Veteran wanted to reopen a previously denied claim for service connection for a bilateral Achilles tendon disability.  The Board interprets that statements as an intent to file a claim and refers that issue to the Agency of Original Jurisdiction (AOJ) for appropriate action, to include providing the Veteran with the required forms to file a claim.  

The issues of entitlement to service connection for bilateral knee and hip disabilities, a higher initial rating for a cervical spine disability, and entitlement to TDIU are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed October 2002 rating decision denied service connection for a bilateral knee disability.

2.  Evidence received since the October 2002 rating decision is neither cumulative nor redundant, and, when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision that denied service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a bilateral knee disability has been received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014); 38 C.F.R. §§  3.303(a), 3.304 (2015).  To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. § 3.310 (2015).  In cases of aggravation of a non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2015).

An unappealed October 2002 rating decision service connection for a bilateral knee disability because the evidence did not indicate that the claimed disability was related to service.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran's claimed disability was either related to service, or was caused or permanently aggravated beyond its normal progression by a service-connected disability.  

Since the issuance of the October 2002 rating decision, the Veteran has offered testimony indicating that his bilateral knee disability is related to service-connected disabilities of the lumbar and cervical spine.  That evidence is new as it was not previously before VA at the time of the October 2002 rating decision.  Presuming the evidence's credibility, as is required when determining whether to reopen a claim, the Board finds that it is also material because it suggests that the Veteran's bilateral knee disability was caused by service-connected disabilities. 

Accordingly, new and material evidence having been received, the claim for service connection for a bilateral knee disability is reopened.  To that extent only, the appeal is allowed.


ORDER

The claim of entitlement to service connection for a bilateral knee disability is reopened and, to that extent only, the appeal is granted.


REMAND

A February 2015 rating decision granted service connection for a cervical spine disability, assigning a 20 percent initial rating.  In February 2015, VA received a notice of disagreement, indicating that the Veteran disagreed with that rating.  A review of the record shows that the Veteran has not been issued a statement of the case in response to that February 2015 notice of disagreement.  Therefore, the appropriate Board action is to remand that issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding the claims for service connection for bilateral knee and hip disabilities, the Veteran claims those disabilities are either related to service or to service-connected diffuse idiopathic skeletal hyperostosis (DISH) of the lumbar and cervical spines.  The record indicates that certain treatment records, to include X-ray reports and recent private treatment records regarding DISH treatment, are not associated with the claims file.  A remand is necessary to obtain additional treatment records.

Regarding the claim for service connection for a bilateral knee disability, in a September 2002 VA medical examination report, a VA examiner diagnosed the Veteran as having bilateral patellofemoral syndrome with Osgood-Schlatter's deformities.  The examiner indicated that the Veteran did a great deal of running while serving from 1958 to 1964.  The examiner opined that the Veteran's knee conditions was attributable to his vigorous and strenuous use and overuse of the knees, which likely began in service and continued thereafter.  The Board notes that the September 2002 VA examiner's opinion contains no clinical basis for that finding and contains a very obvious error, because the Veteran served from 1972 to 1976.  

In a February 2010 VA medical examination report, a VA examiner diagnosed spurring in the knees, and specifically reported finding no evidence of current patellofemoral syndrome or Osgood Schlatter's deformities.  Although the examiner stated that he was not required to provide a medical opinion, the examiner stated that it was entirely possible and probable that the Veteran once had patellofemoral syndrome or Osgood Schlatter's deformities previously that had developed into the degenerative joint disease currently seen on X-rays and scans.  Of note, the examiner did not relate those disabilities to the Veteran's service.  

In a December 2013 VA medical examination report, a VA examiner diagnosed the Veteran as having spurring and mild degenerative joint disease in the knees.  The examiner opined that those disorders were less likely than not related to the service-connected DISH of the lumbar spine, because the X-rays did not show DISH in the knees and there was not enough evidence to link a current bilateral knee disability as a progression from DISH of the lumbar spine.  The Board notes that the December 2013 examiner did not provide an opinion as to whether the Veteran's bilateral knee disability was related to service or any incident of service, or was caused or permanently aggravated beyond its normal progression by a service-connected disability.  A remand is necessary to schedule an additional VA medical examination to determine the etiology of the Veteran's bilateral knee disability.  

Regarding the claim for service connection for a bilateral hip disability, the Veteran claims that he has a current hip disability related to service-connected diffuse idiopathic skeletal hyperostosis (DISH) of the lumbar and cervical spines.  In an August 2009 VA X-ray report, a VA examiner reported finding normal hips bilaterally.  In a subsequent VA medical examination report, a VA examiner having performed a physical examination and reviewed the X-ray report, found that the Veteran did not have a hip disability.  

However, in a subsequent September 2009 letter, written to the Veteran's VA treating physician, a private examiner, Dr. Ajay Ajmani, stated that he had evaluated and reviewed the Veteran's record.  Dr. Ajmani stated that August 2009 X-rays showed evidence of osteophyte formation bilaterally on the edges of the acetabular lips, and sclerosis of the sacroiliac joints bilaterally, the right more prominent than left.  The examiner stated that the most likely diagnosis for those abnormalities would be DISH.  As Dr. Ajmani's opinion directly contradicts that of the August 2009 VA medical examiner, a remand is necessary to schedule an additional VA medical examination to determine the etiology of the Veteran's bilateral hip disability.  

The claim of entitlement to a TDIU is inextricably intertwined with the other claims on appeal.  Therefore, those claims must be readjudicated before the claim for entitlement to a TDIU may be adjudicated.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the claims are REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to a higher initial rating for a cervical spine disability.  Notify the Veteran of his appeal rights and that he must file a timely substantive appeal if he wants appellate review.  If the Veteran perfects an appeal, return that issue to the Board.  

2.  Request the Veteran to identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for his claimed disabilities.  After securing the necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.  At a minimum, attempt to procure all outstanding VA treatment records, copies of the September 1998 and January 2000 knee X-ray reports mentioned in the Veteran's Social Security Administration (SSA) records, a copy of the August 2009 X-ray report relied upon by Dr. Ajay Ajmani in diagnosing DISH in September 2009, and any records of treatment for DISH from the offices of Dr. Thomas Ellis.  

3.  Then, schedule a VA examination, to be performed by an orthopedist, to determine the nature and etiology of claimed bilateral knee and hip disabilities.  The examiner must review the claims file and should note that review in the report.  In reviewing the file, the examiner should note:  (1) the service medical records, indicating a single instance of treatment for left knee pain in October 1974; a report of abrasions of the bilateral knees following a February 1976 auto accident; a November 1975 separation examination report, indicating normal lower extremities; and a December 1975 report of medical history prior to discharge; (2) the September 2002 VA knee examination report, in which a VA examiner diagnosed the Veteran as having bilateral patellofemoral syndrome with Osgood-Schlatter's deformities, attributable to vigorous and strenuous use and overuse of the knees, likely begun during service and continuing thereafter; (3) the August 2009 VA hip examination report, finding that the Veteran did not have any current hip disability; (4) the September 2009 letter from Dr. Ajay Ajmani, stating that the Veteran's had DISH in the hips; (5) the February 2010 VA knee examination report, diagnosing spurring of the knees and stating that it was possible and probable that the veteran once had patellofemoral syndrome or Osgood Schlatter's deformities that had developed into the degenerative joint disease seen on X-rays and scans, without further explanation; (6) the December 2013 VA knee examination report, in which a VA examiner, diagnosed the Veteran as having spurring and mild degenerative joint disease in the knees, and opined that these disorders were less likely than not related to the service-connected DISH of the lumbar spine, because the X-rays did not show DISH in the knees and there was not enough evidence to link a current bilateral knee disability as a progression from DISH of the lumbar spine; and (7) the Veteran's lay statements.  A complete explanation for the opinion should be provided.  The opinion should be based on examination findings, historical records, and medical principles.  Based on a review of all the evidence of record, to include the service medical records, private medical records, and the Veteran's lay statements, the examiner should provide the following opinions:

(a) Is it at least as likely as not (50 percent probability or greater) that any knee disability diagnosed during the pendency of the appeal (dating back to February 2009) had its onset during active service, within one year of service separation, or is related to any in-service disease, event, or injury?

(b) Is it at least as likely as not (50 percent probability or greater) that any knee disability diagnosed during the pendency of the appeal (dating back to February 2009) was caused or permanently aggravated beyond its normal progression by a service-connected disability?

(c) Is it at least as likely as not (50 percent probability or greater) that any hip disability diagnosed during the pendency of the appeal (dating back to February 2009) had its onset during active service, within one year of service separation, or is related to any in-service disease, event, or injury?

(d) Is it at least as likely as not (50 percent probability or greater) that any hip disability diagnosed during the pendency of the appeal (dating back to February 2009) was caused or permanently aggravated beyond its normal progression by a service-connected disability?

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


